         Case 1:18-cr-00373-RJS Document 724 Filed 09/11/20 Page 1 of 2
         HOROWITZ                                  JOSHUA J. HOROWITZ, ESQ.
                                                   Tel.: 212.203.9011
        TECH LAW P.C.                              joshua.horowitz@techlawny.com



                                       September 11, 2020

VIA ECF
Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
United States Courthouse
500 Pearl Street, Room 15A
New York, NY 10007

               Re:     United States v. Burgess et al. – Ramal Curtis
                       Docket No. 18-Cr-373 (RJS)

Dear Judge Sullivan:

       Together with Richard B. Lind, I represent Ramal Curtis in the above matter. I write to
request an approximate 60-day adjournment of the upcoming Fatico hearing, to be held jointly
with co-defendant Tyshawn Burgess on October 15, 2020. I have conferred with Ms. Lorraine
Gauli-Rufo, counsel to Tyshawn Burgess, who joins in this application. The government,
through AUSA Elinor Tarlow, consents to this request.

        The ongoing COVID-19 pandemic has, to date, presented extraordinary difficulty in
preparing for the upcoming Fatico hearing. Mr. Lind and I have been unable to meet with Mr.
Curtis, who is presently incarcerated at the MDC Brooklyn. While limited in-person visitation at
the MDC has reportedly begun as of today, there are a number of ongoing challenges relating to
in-person visits, including the health concerns of counsel1. Due to the ongoing pandemic, it has
been extraordinarily difficult for counsel to adequately prepare for the upcoming hearing without
the ability to meet with Mr. Curtis.

       Given that Mr. Curtis faces a mandatory minimum sentence of ten years’ imprisonment
and the significant role that the Factico hearing may play in the Court’s ultimate determination
an appropriate sentence, we respectfully request an approximate 60-day adjournment of the
upcoming Fatico hearing so that we may continue to monitor the attorney visitation situation at
the MDC Brooklyn and possibly begin visiting with Mr. Curtis, pandemic permitting.



1
        In-Person Visits at Brooklyn Federal Lockup Set to Resume on First-Come, First-Serve
Basis, Government Attorneys Say, The New York Law Journal, (quoting Deidre von Dornum,
Federal Defender in charge of the EDNY, as stating: “[m]any attorneys were very worried about
being in those small rooms without knowing about the HVAC,”) (September 4, 2020) at
https://www.law.com/newyorklawjournal/2020/09/04/in-person-visits-at-brooklyn-federal-
lockup-set-to-resume-on-first-come-first-serve-basis-government-attorneys-say/


      HOROWITZ TECH LAW P.C. • 734 FRANKLIN AVE., #605 • GARDEN CITY, NEW YORK 11530
                 TEL: 212.203.9011 • FAX: 716.535.1686 • WWW.TECHLAWNY.COM
         Case 1:18-cr-00373-RJS Document 724 Filed 09/11/20 Page 2 of 2
                                                                  Hon. Richard J. Sullivan
                                                                  September 11, 2020
                                                                  Page 2 of 2



        Should the Court require any further information, please do not hesitate to contact my
office at any time.

       Our continuing best wishes to the Court and your staff.

                                                                   Very truly yours,



                                                                   Joshua J. Horowitz
                                                                   Richard B. Lind
JJH/


cc:    All counsel (via ECF)


                  IT IS HEREBY ORDERED THAT the Fatico hearing
                  scheduled for October 15, 2020 (ECF No. 691) is
                  adjourned to December 17, 2020 at 10:00 a.m.  The
                  hearing shall be held in Courtroom 11B of the
                  Daniel Patrick Moynihan United States Courthouse,
                  500 Pearl Street, New York, NY 10007.       IT IS
                  FURTHER ORDERED THAT the government shall provide
                  defendants and the Court with a witness list,
                  exhibit list, and all materials pursuant to 18
                  U.S.C. § 3500 by December 10, 2020.
